 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT EDWARD POWELL,                              No. 2:20-CV-0043-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    COUNTY OF SACRAMENTO
      DISTRICT ATTORNEY, et al.,
15
                         Respondents.
16

17

18                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

19   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s

20   petition for a writ of habeas corpus (ECF No. 1).

21                  “A petitioner for habeas corpus relief must name the state officer having custody

22   of him or her as the respondent to the petition.” Stanley v. California Supreme Court, 21 F.3d

23   359, 360 (9th Cir. 1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases.

24   Because petitioner has not named the appropriate state officer, petitioner will be provided leave to

25   amend to correct this technical defect by naming the correct respondent. See Stanley, 21 F.3d at

26   360. Petitioner is warned that failure to comply with this order may result in the dismissal of this

27   action. See Local Rule 110.

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s petition for writ of habeas corpus (ECR No. 1) is dismissed

 3   with leave to amend;

 4                  2.      Petitioner shall file a first amended petition on the form employed by this

 5   court, and which names the proper respondent and states all claims and requests for relief, within

 6   30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send petitioner the court’s form

 8   habeas corpus application.

 9

10   Dated: January 22, 2020
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
